Citation Nr: 1704530	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a hypertension disability (to include hypertension and hypertensive heart disease).

2.  Entitlement to a rating in excess of 10 percent for diabetes mellitus (diabetes).

3.  Entitlement to a rating in excess of 10 percent for post-laminectomy scarring.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980, February 2003 to October 2003, January 2008 to February 2009, and October 2009 to September 2010.  The record indicates that the Veteran had additional service in the Army National Guard (ANG).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2012 rating decisions of the VA RO.

The Board notes that the Agency of Original Jurisdiction (AOJ) developed the Veteran's claim of entitlement to service connection for a hypertension disability as two claims, a claim for service connection for hypertension and a claim for service connection for hypertensive heart disease.  In this regard, the Board notes that when a veteran makes a claim, the veteran seeks service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, it is clear that the Veteran seeks service connection for the manifestations of hypertension, regardless of the specific diagnoses that have been assigned as a result of that disability.  Based on Clemons, and to clarify the issue on appeal, the Board has simplified the Veteran's claim to be a single claim of entitlement to service connection for a hypertension disability, as set forth above.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The record suggests that the Veteran has had service as a reservist or guardsman since September 2010.  For example, the evidence shows that the Veteran received drill pay in 2011, 2012, and 2013.  Medical records relating to this service have not been requested or associated with the record.  On remand, the AOJ should ensure that all of the Veteran's service treatment records, including records relating to his service from 2011 to 2013, have been associated with the record.  

With respect to the Veteran's claim of entitlement to service connection for a hypertension disability, the evidence shows that the Veteran had elevated blood pressure readings as early as May 1993.  Medical records from September 1996 also show that he was assessed as having asymptomatic severe high blood pressure.  The evidence otherwise shows that the Veteran has received treatment for high blood pressure since at least 2003.  

While the Veteran has received two examinations addressing the etiology of his hypertension disability, the Board finds neither of these examinations to be adequate.  A December 2010 examiner described the nature and history of the Veteran's hypertension disability, but the examiner did not offer an opinion regarding the relationship between the Veteran's hypertension and his service.  While a January 2012 examiner found that the Veteran's hypertension was likely related to his service, the examiner appeared to rely only on the Veteran's statement attesting to a 2003 diagnosis when rendering this opinion.  The examiner did not address, for example, the above medical evidence showing elevated blood pressure readings as early as May 1993.  While the examiner additionally opined that the Veteran's service-connected back disability caused his hypertension disability, the examiner included weight gain secondary to the Veteran's back disability as a "possible" element of the "multifactorial" etiology of hypertension.  While the Board finds this opinion to be too equivocal to support a grant of secondary service connection, an additional examiner should address this statement in considering whether the Veteran's hypertension is secondarily related to other service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all appropriate efforts to obtain the Veteran's service treatment records for any periods of reserve or guard service since September 2010.  If it is found that such records are unavailable, issue a formal finding documenting the efforts undertaken to obtain such records and inform the Veteran of such efforts.

2.  Take all appropriate efforts to confirm the Veteran's dates of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Veteran's pay records or retirement points.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension disability.  After an examination of the Veteran, review of the Veteran's claims file, and describing the nature of the Veteran's claimed disability, the examiner should, 

a) With respect to the Veteran's periods of active duty service:

i) If a hypertension disability did not clearly and unmistakably exist prior to any period of active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's hypertension disability originated during, or is etiologically related to, any period of active duty service.  

ii) If a hypertension disability did clearly and unmistakably exist prior to any period of active duty service, provide an opinion as to whether the pre-existing hypertension clearly and unmistakably (obviously, manifestly, and undebatably) was not aggravated (meaning the underlying disability increased in severity beyond the natural progression of the disability) during any subsequent period of active duty service.

b) With respect to the Veteran's periods of ACDUTRA or INACDUTRA service, provide an opinion as to whether the Veteran's hypertension disability was caused or aggravated (that is, permanently worsened) by any incident of his ACDUTRA or INACDUTRA service.

c) Opine whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's service-connected disabilities (including a back disability, radiculopathy, and diabetes) caused his hypertension disability.

d) Opine whether it is as likely as not (a 50 percent probability or greater) that any of the Veteran's service-connected disabilities (including a back disability, radiculopathy, and diabetes) aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) his hypertension disability.  If aggravation is found, the extent thereof must be set forth.

4.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

